 Case 2:15-cv-05642-CAS-JC Document 498 Filed 11/20/19 Page 1 of 6 Page ID #:10417



 1   GREENBERG TRAURIG, LLP
     VINCENT H. CHIEFFO (SBN 49069)
 2   ChieffoV@gtlaw.com
 3   ALANA C. SROUR (SBN 271905)
     SrourA@gtlaw.com
 4   1840 Century Park East, Suite 1900
     Los Angeles, CA 90067-2121
 5   Telephone: 310-586-7700
 6   Facsimile: 310-586-7800
 7   Attorneys for Defendant Katheryn Elizabeth Hudson
 8   p/k/a Katy Perry
 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11                                   WESTERN DIVISION
12
13   MARCUS GRAY (p/k/a FLAME);               CASE NO. 2:15-cv-05642-CAS-JC
     EMANUEL LAMBERT; and CHIKE
14
     OJUKWU,                                  DEFENDANT KATHERYN
15                                            ELIZABETH HUDSON P/K/A KATY
                       Plaintiffs,            PERRY’ OPPOSITION TO
16                                            PLAINTIFFS’ NOTICE OF MOTION
     vs.                                      AND MOTION FOR AN AWARD OF
17                                            PREJUDGMENT INTEREST
18   KATHERYN ELIZABETH, HUDSON
     (p/k/a KATY PERRY), et al.,              Date:      January 27, 2020
19                                            Time:      10:00 am
                       Defendants.            Courteoom: 8D – 8th Floor
20
21
                                              Judge: District Judge Christina A. Snyder

22                                            Filed: July 1, 2014
                                              Trial: July 17, 2019
23
24
25
26
27
28

     ACTIVE47246581
 Case 2:15-cv-05642-CAS-JC Document 498 Filed 11/20/19 Page 2 of 6 Page ID #:10418



 1                                     I.         INTRODUCTION
 2          Defendant Katheryn Elizabeth Hudson p/k/a Katy Perry (“Perry”) submits this
 3   memorandum in opposition to Plaintiffs’ Motion for and Award of Prejudgment Interest.1
 4                                          II.    ARGUMENT
 5          A.        The Court Should Deny Plaintiffs’ Motion In The Exercise Of Its
 6                    Discretion.
 7          While it is true that prejudgment interest is, in the Ninth Circuit, available under
 8   the 1976 Copyright Act, any award of prejudgement interest in in the Court’s discretion.
 9   Polar Bear Productions, Inc. v. Timex Corp., 394 F.3d 700, 716 & n. 12 (9th Cir. 2004).
10          Upon the facts of this case and the evidence introduced at trial, the Court should
11   exercise its discretion to deny the requested award of prejudgment interest.
12          One factor considered by the court’s in exercising discretion in this regard is
13   whether one or the other party caused needless delay in litigating the action. See,
14   Brighton Collectibles, Inc. v. Coldwater Creek Inc., Case No. 06-CV-018484-H (POR),
15   2009 U.S. Dist. LEXIS 4005 at *15-16 (S.D.Cal. January 20, 2009). In this case the
16   delay factor weighs against an award of prejudgment interest.
17          Here it was Plaintiffs and not any Defendants that caused needless delay in the
18   prosecution of this action. Plaintiffs caused a year delay by insisting that this action be
19   litigated in the Eastern District of Missouri, despite that court’s lack of personal
20   jurisdiction over any of the individuals. After Plaintiffs filed their original Complaint
21   (Dkt. No. 1) on July 1, 2014, Defendant Perry filed her motion to dismiss for lack of
22   personal jurisdiction on September 30, 2014 (Dkt. Nos. 39, 40) and the other individuals
23   also filed motion to dismiss on the same grounds. In response, Plaintiffs filed their First
24   Amended Complaint (Dkt. No. 28) on October 6, 2014. Defendant Perry, and the other
25   individual defendants, promptly filed their respective motions to dismiss the Second
26
27   1
      Defendant Perry also joins in and adopts the opposition filed by the other Defendants
28   (Dkt. No. 497)
                                                     1

     ACTIVE47246581
 Case 2:15-cv-05642-CAS-JC Document 498 Filed 11/20/19 Page 3 of 6 Page ID #:10419



 1   Amended Complaint for lack of personal jurisdiction (e.g., Dkt. Nos. 39, 40). Well after
 2   briefing was closed on those motions, on June 26, 2015, Plaintiffs filed a motion for
 3   leave to file a Second Amended complaint (Dkt. No. 73). On July 23, 2015, District
 4   Judge Autrey granted the individual Defendants’ motions to dismiss for lack of personal
 5   jurisdiction, granted Defendant Capitol Record’s motion to transfer, and ordered the case
 6   transferred to the Central District of California (Dkt. No. 79)
 7          Plaintiffs’ delay of this action was not over after transfer to this Court. Plaintiffs
 8   filed in this Court their Second Amended Complaint on September 18, 2015 (Dkt. No.
 9   110) and then, more than a year later, on November 1, 2016, they filed their Third
10   Amended complaint (Dkt. No.172).
11          In total, Plaintiffs caused a 28-month delay before finally filing their operative
12   Complaint. Despite Defendants vigorously litigating the claimed infringement, the case
13   was timely brought to trial 32-months after Plaintiffs’ filed their Third Amended
14   Complaint.
15          Another factor is whether the jury award adequately compensates Plaintiffs for the
16   damages they may have suffered without an additional award of prejudgment interest.
17   Brighton Collectibles, supra, 2009 U.S. Dist. LEXIS 4005 at *15-16. Certainly, the jury
18   award in this case more than adequately compensates Plaintiffs for any infringement the
19   jury may have found. By waiving any claim for an award of actual damages attributable
20   to the infringement, Plaintiffs conceded that the creation of “Dark Horse” caused no
21   damages. Plaintiffs instead sought only an award of Defendants’ respective profits
22   earned over time from the exploitation of “Dark Horse” that the jury might find
23   attributable to any infringement. The jury concluded that 22.5% of the Defendants’
24   profits from the Katy Perry massive hit pop song “Dark Horse” distributed and heavily
25   promoted by Capitol Records was attributable to the infringement of a very small portion
26
27
28
                                                    2

     ACTIVE47246581
 Case 2:15-cv-05642-CAS-JC Document 498 Filed 11/20/19 Page 4 of 6 Page ID #:10420



 1   of the background music (and not lyrics) of a small niche market Christian hip-hop song
 2   distributed by a company that never paid any royalties to any of the Plaintiffs.2
 3           B.       Were The Court To Award Prejudgement Interest, The Rate Should
 4                    Not Exceed that Provided in 28 U.S.C. Section 1961(a).
 5           Plaintiffs suggest that the court should award prejudgment interest at a rate far in
 6   excess of the post-judgment rate set by 28 U.S.C. § 1961(a) that is considered the
 7   reasonable and appropriate rate for prejudgment interest in a copyright infringement case.
 8   Frank Music Corp. v. Metro-Goldwyn-Mayer, Inc., 886 F.2d 1545, 1552-53 (9th Cir.
 9   1989); Price v. Stevedoring Servs. Of Am. Inc., 697 F.3d 820, 836 (9th Cir. 2012).
10   However, a higher rate may not be awarded unless the Court “finds, on substantial
11   evidence, that the equities of the particular case require a different rate.” Western Pacific
12   Fisheries, Inc. v. SS President Grant, 730 F.2d 1280, 1289 (9th Cir. 1984.
13           Plaintiffs present no evidence, and certainly no “substantial evidence,” proving
14   that the equities in this case require a rate higher that that provided in Section 1961(a).
15   All Plaintiffs argue is that the statutory rate is too low.
16           If prejudgment interest is to be awarded, it should only be awarded at the statutory
17   rate.
18           C.       Were The Court To Award Prejudgement Interest, It Should run From
19                    No Sooner Than The Date Of The Verdict.
20           In Williams v. Bridgeport Music, Inc., CV13-06004 JAK (AGRx), 2015 U.S. Dist.
21   LEXIS 97262 “145-147 (C.D. Cal. July 14, 2015) reversed in part on other grounds sub
22   nom. Williams v. Gaye 885 F.3d 1150 (9th Cir. 2018), Judge Kronstadt awarded
23   prejudgement interest running from the date of the jury verdict rather than an earlier date
24
25
     2
26    Defendants contend that the 22.5% allocation was grossly excessive and not supported
     by the unrebutted evidence at trial. Defendants Memorandum In Support Of Defendants’
27
     Renewed Motion For Judgement As A Matter of Law Or, Alternatively, For A New Trial
28   (Dkt. No. 485), at 45-48, 56-59.
                                                     3

     ACTIVE47246581
 Case 2:15-cv-05642-CAS-JC Document 498 Filed 11/20/19 Page 5 of 6 Page ID #:10421



 1   asserted by the prevailing copyright owners of the infringed work. In doing so, Judge
 2   Kronstadt reasoned that:
 3          “The [prevailing copyright owners] fail to offer admissible evidence of the
 4          amount of revenues that were received as of the earlier dates that they
 5          propose. For this reason, their proposed calculation of interest to be
 6          awarded from any earlier date, which is based on the methodology used by
 7          [their post-trial expert] is not reliable. Even if admissible evidence had been
 8          presented on this issue, the Court would decline to award prejudgment
 9          interest from any earlier date than the one adopted in this Order, in light of
10          the nature of the claims, the vigorous litigation of certain legal and factual
11          matters and the general history of this litigation.”
12          Id at *146-147.
13          Judge Kronstadt’s reasoning is persuasive and his conclusion particularly
14   applicable to Plaintiffs’ request in this case.
15          As in Williams, Plaintiffs present no evidence as to when any defendant received
16   any portion of the profits the jury awarded. Instead, Plaintiffs argue that the court should
17   consider 100% of those profits were received by each of the defendants as of the day
18   Plaintiffs’ original Complaint was filed on July 1, 2014 in a district court that had no
19   personal jurisdiction over the individual plaintiffs and 5 years before the trial presided
20   over by this Court. Plaintiffs do not present any admissible evidence, whether from the
21   information provided during discovery or evidence submitted at trial to identify when
22   each Defendant received a portion of their respective profits. Rather, they invite the
23   Court to speculate that “given the popularity of [“Dark Horse”] in early 2014, by the time
24   Plaintiffs had filed their lawsuit [on July 1, 2014] Defendants had likely earned far more
25   than 22.5% of their total profits from [“Dark Horse”].” But that rank speculation is not
26   “evidence” and Plaintiffs’ unsupported claims do not advance any recognized policy “to
27   avoid unjust enrichment [by a copyright infringer], who might otherwise benefit from
28   this component of profit through the unlawful use of another’s work.” Polar Bear Prods.,
                                                       4

     ACTIVE47246581
 Case 2:15-cv-05642-CAS-JC Document 498 Filed 11/20/19 Page 6 of 6 Page ID #:10422



 1   Inc., supra, 384 F.3d at 718. Certainly, if a party seeks an award of prejudgement
 2   interest, to avoid “unjust enrichment” then it behooves that party to demonstrate with
 3   admissible evidence how much a defendant may have been unjustly enriched and for
 4   what period of time they were so unjustly enriched.
 5          As in Williams, the nature of this litigation and the issues vigorously litigated also
 6   indicate that the court in its discretion should not award prejudgment interest for any
 7   period prior to the date of the jury’s damage verdict, August 1, 2019.
 8                                      II.   CONCLUSION
 9          For the reason’s set forth above, the Court should exercise its discretion to deny
10   Plaintiffs’ request for an award of prejudgement interest, or, if the Court determines to
11   award prejudgement interest it should award no more than simple interest at the rate
12   provided in 28 U.S.C. § 1961(a) running from August 1, 2019.
13
14   DATED: November 20, 2019                 GREENBERG TRAURIG, LLP
15
16                                        By: /s/ Vincent H. Chieffo
                                                  Vincent H. Chieffo
17                                          Attorneys for Defendant Katheryn Elizabeth
                                            Hudson, p/k/a Katy Perry
18
19
20
21
22
23
24
25
26
27
28
                                                   5

     ACTIVE47246581
